On August 28, 1970, the Rhode Island Bar Association filed a petition with this court requesting. us to enter an order directing unification of the bar of this state under such terms and conditions as we might deem proper. This petition is entitled “Petition of the Rhode Island Bar Association” and is docketed as No. 1156 — M. P.
On July 6, 197Í, after a careful consideration of petitioner’s request, we entered an order suggesting, for the reasons stated therein,, that if petitioner desired to pursue its petition, it should prepare and mail copies of the instant petition and of the proposed constitution and by-laws to all members of .the Rhode Island Bar, whose addresses were known to it, and that it make copies of its brief and that of its opponents available without cost to all members of the Rhode Island Bar on request. Additionally we directed that petitioner and opponents prepare a form of ballot, for our approval, to be mailed to all members of the Rhode Island Bar concurrently with the copies of the instant petition, proposed constitution and by-laws, offering such members an opportunity to express their opinion for or against unification. See Petition of the Rhode Island Bar Association, 108 R. I. 947, 279 A.2d 432 (1971).
In such order we stated that, pending the completion of the suggested procedure and the new vote, we would reserve jurisdiction of this petition and withhold decision on the merits. The petitioner has complied with, the provisions of the July 6, 1971 order.
The members of the Rhode Island Bar who participated in the new vote have indicated by their votes that they favor unification of the bar of this state. The returns indicated that 633 members voted in favor of unification and 158 voted against unification. We now have an adequate expression of the feel*921ings and sentiments of the members of the bar and are prepared to pass on petitioner’s request after we have .the opportunity to examine the proposed constitution and by-laws.
Daniel J. Murray, John H. Blish, A. David Tammelleo, Paul F. Murray, for petitioner. Oliver Crandall, Ronald W. Del Sesto, Thomas D. Cidley, Albert A. Nutini and John J. Pendergast III, for respondents.
Accordingly we direct the petitioner to submit for our examination and consideration the constitution and by-laws under which it proposes that unification of the bar of this state shall be established and conducted. This court reserves continuing jurisdiction of the subject matter of this petition.